Exhibit 10.38

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of [DATE]
(the “Effective Date”), by and between Frontier Communications Corporation, a
Delaware corporation (“Frontier”), and [NAME] (the “Indemnitee”).

RECITALS

WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of Frontier’s stockholders and that Frontier should act to assure such
persons that there shall be adequate certainty of protection through insurance
and indemnification against risks of claims and actions against them arising out
of their service to and activities on behalf of Frontier;

WHEREAS, Frontier has adopted provisions in its Bylaws providing for
indemnification and advancement of expenses of its directors and officers, and
Frontier wishes to clarify and enhance the rights and obligations of Frontier
and the Indemnitee with respect to indemnification and advancement of expenses;

WHEREAS, the Bylaws authorize Frontier to enter into indemnification agreements
and state that any such indemnification agreements shall be deemed specifically
approved and authorized by Frontier’s stockholders and shall not be subject to
invalidation as interested transactions;

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve and continue to serve as directors and officers
of Frontier and in any other capacity with respect to Frontier as Frontier may
request, and to otherwise promote the desirable end that such persons shall
resist what they consider unjustified lawsuits and claims made against them in
connection with the good faith performance of their duties to Frontier, with the
knowledge that certain costs, judgments, penalties, fines, liabilities, and
expenses incurred by them in their defense of such litigation are to be borne by
Frontier and they shall receive the maximum protection against such risks and
liabilities as may be afforded by applicable law, the Board of Directors of
Frontier has determined that the following Agreement is reasonable and prudent
to promote and ensure the best interests of Frontier and its stockholders; and

WHEREAS, Frontier desires to have the Indemnitee continue to serve as a director
or officer of Frontier and in any other capacity with respect to Frontier as
Frontier may request, as the case may be, free from undue concern for
unpredictable, inappropriate, or unreasonable legal risks and personal
liabilities by reason of the Indemnitee acting in good faith in the performance
of the Indemnitee’s duty to Frontier; and the Indemnitee desires to continue so
to serve Frontier, provided, and on the express condition, that he or she is
furnished with the protections set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director or officer of Frontier, the parties hereto agree as follows:





--------------------------------------------------------------------------------

 

﻿

1. Definitions.  For purposes of this Agreement:

(a)     A “Change in Control” means a change in control of Frontier of a nature
that would be required to be reported in response to Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, whether or not
Frontier is then subject to such reporting requirement; provided, without
limitation, that such a change in control shall be deemed to have occurred if:
(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 thereunder), directly or indirectly, of securities of
Frontier representing 20% or more of the combined voting power of Frontier’s
then outstanding securities without the prior approval of at least two-thirds of
the members of the Board of Directors in office immediately prior to such
acquisition; (B) Frontier is a party to a merger, consolidation, sale of assets
or other reorganization, or a proxy contest, as a consequence of which, members
of the Board of Directors in office immediately prior to such transaction or
event constitute less than a majority of the Board of Directors thereafter; or
(C) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (including for this purpose
any new director whose election or nomination for election by Frontier’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board of Directors.

(b)     “Disinterested Director” means a director of Frontier who is not or was
not a material party to the Proceeding in respect of which indemnification is
sought by the Indemnitee.  Disinterested Directors considering or acting on any
indemnification matter under this Agreement or under governing corporate law or
otherwise may consider or take action as the Board of Directors or may consider
or take action as a committee or individually or otherwise. 

(c)     “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute resolution mechanism, inquiry, judicial, administrative, or legislative
hearing, investigation, or any other threatened, pending, or completed
proceeding, whether brought by or in the right of Frontier or otherwise,
including any and all appeals, whether of a civil, criminal, administrative,
legislative, investigative, or other nature, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), and any expenses of establishing a right to indemnification or
advancement under this Agreement, but shall not include the amount of judgments,
fines, ERISA excise taxes, penalties, or any amounts paid in settlement by or on
behalf of the Indemnitee.

(d)     “Independent Counsel” means a law firm or a member of a law firm that
neither presently is, nor in the past five years has been, retained to
represent: (i) Frontier or the Indemnitee in any manner; or (ii) any other party
to the Proceeding giving rise to a request for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing under the law of the State of Delaware, would have a
conflict of interest in representing either Frontier or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.



2

 

--------------------------------------------------------------------------------

 

(e)     “Proceeding” means any action, suit, arbitration, alternative dispute
resolution mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of Frontier or otherwise, including any and
all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved in by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent, or trustee
of Frontier or while a director, officer, employee, agent, or trustee of
Frontier is or was serving at the request of Frontier as a director, officer,
employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by the
Indemnitee in any such capacity, whether or not the Indemnitee is serving in
such capacity at the time any expense, liability, or loss is incurred for which
indemnification or advancement can be provided under this Agreement.

2. Service by the Indemnitee.  The Indemnitee shall serve and/or continue to
serve as a director or officer of Frontier faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law or tenders a resignation in
writing.

3. Indemnification and Advancement of Expenses.  Frontier shall indemnify and
hold harmless the Indemnitee, and shall pay to the Indemnitee in advance of the
final disposition of any Proceeding all Expenses incurred by the Indemnitee in
defending any such Proceeding, to the fullest extent authorized by the General
Corporation Law of the State of Delaware (the “DGCL”) as the same exists or may
hereafter be amended, all on the terms and conditions set forth in this
Agreement.  Without diminishing the scope of the rights provided by this
Section, the rights of the Indemnitee to indemnification and advancement of
Expenses provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification or advancement of
Expenses shall be paid to the Indemnitee:

(a)     to the extent expressly prohibited by applicable law or the Bylaws of
Frontier;

(b)     for and to the extent that payment is actually made to the Indemnitee
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of a certificate of incorporation or bylaws, or
agreement of Frontier or any other company or other enterprise (and the
Indemnitee shall reimburse Frontier for any amounts paid by Frontier and
subsequently so recovered by the Indemnitee); or

(c)     in connection with an action, suit, or proceeding, or part thereof
initiated voluntarily by the Indemnitee (including claims and counterclaims,
whether such counterclaims are asserted by: (i) the Indemnitee; or (ii) Frontier
in an action, suit, or proceeding initiated by the Indemnitee), except a
judicial proceeding or arbitration pursuant to Section 11 to enforce rights
under this Agreement, unless the action, suit, or proceeding, or part thereof,
was authorized or ratified by the Board of Directors or the Board of Directors
determines that indemnification or advancement of Expenses is appropriate.

4. Action or Proceedings Other than an Action by or in the Right of
Frontier.  Except as limited by Section 3 above, the Indemnitee shall be
entitled to the indemnification rights provided



3

 

--------------------------------------------------------------------------------

 

in this Section if the Indemnitee was or is a party or is threatened to be made
a party to, or was or is otherwise involved in, any Proceeding (other than an
action by or in the right of Frontier) by reason of the fact that the Indemnitee
is or was a director, officer, employee, agent, or trustee of Frontier or while
a director, officer, employee, agent, or trustee of Frontier is or was serving
at the request of Frontier as a director, officer, employee, agent, or trustee
of another corporation or of a partnership, joint venture, trust, or other
enterprise, including service with respect to an employee benefit plan, or by
reason of anything done or not done by the Indemnitee in any such
capacity.  Pursuant to this Section, the Indemnitee shall be indemnified against
all expense, liability, and loss (including judgments, fines, ERISA excise
taxes, penalties, amounts paid in settlement by or on behalf of the Indemnitee,
and Expenses) actually and reasonably incurred by the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
Frontier, and with respect to any criminal Proceeding, had no reasonable cause
to believe his or her conduct was unlawful.

5. Indemnity in Proceedings by or in the Right of Frontier.  Except as limited
by Section 3 above, the Indemnitee shall be entitled to the indemnification
rights provided in this Section if the Indemnitee was or is a party or is
threatened to be made a party to, or was or is otherwise involved in, any
Proceeding brought by or in the right of Frontier to procure a judgment in its
favor by reason of the fact that the Indemnitee is or was a director, officer,
employee, agent, or trustee of Frontier or while a director, officer, employee,
agent, or trustee of Frontier is or was serving at the request of Frontier as a
director, officer, employee, agent, or trustee of another corporation or of a
partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan, or by reason of anything done or not done
by the Indemnitee in any such capacity.  Pursuant to this Section, the
Indemnitee shall be indemnified against all expense, liability, and loss
(including judgments, fines, ERISA excise taxes, penalties, amounts paid in
settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred by the Indemnitee in connection with such Proceeding if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of Frontier; provided,
 however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the DGCL expressly prohibits such indemnification
by reason of any adjudication of liability of the Indemnitee to Frontier, unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is entitled to indemnification for such expense,
liability, and loss as such court shall deem proper.

6. Indemnification for Costs, Charges, and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3(c), 4, and 5 above, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in whole or
in part, in defense of any Proceeding, or in defense of any claim, issue, or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that the Indemnitee is otherwise entitled to be indemnified against
Expenses, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.

7. Partial Indemnification.  If the Indemnitee is entitled under any provision
of this Agreement to indemnification by Frontier for some or a portion of the
expense, liability, and loss (including judgments, fines, ERISA excise taxes,
penalties, amounts paid in settlement by or on



4

 

--------------------------------------------------------------------------------

 

behalf of the Indemnitee, and Expenses) actually and reasonably incurred in
connection with any Proceeding, or in connection with any judicial proceeding or
arbitration pursuant to Section 11 to enforce rights under this Agreement, but
not, however, for all of the total amount thereof, Frontier shall nevertheless
indemnify the Indemnitee for the portion of such expense, liability, and loss
actually and reasonably incurred to which the Indemnitee is entitled.

8. Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the DGCL, the
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to the Indemnitee’s service as a director or officer of Frontier,
in any threatened, pending, or completed action, suit, arbitration, alternative
dispute resolution mechanism, inquiry, judicial, administrative, or legislative
hearing, investigation, or any other threatened, pending, or completed
proceeding, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee neither is, nor is
threatened to be made, a party.

9. Determination of Entitlement to Indemnification.  To receive indemnification
under this Agreement, the Indemnitee shall submit a written request to the Chief
Executive Officer or the Secretary of Frontier.  Such request shall include such
documentation and information as is reasonably available to the Indemnitee and
reasonably necessary to determine whether and to what extent the Indemnitee is
entitled to indemnification (the “Supporting Documentation”).  The Secretary of
Frontier shall promptly advise the Board of Directors in writing that the
Indemnitee has requested indemnification.  The determination of the Indemnitee’s
entitlement to indemnification shall be made by the following person or persons
who shall be empowered to make such determination: (a)  a majority of the
Disinterested Directors (including by the Disinterested Director, if there is
only one); (b) a majority of a committee of Disinterested Directors designated
by a majority vote of the Disinterested Directors; (c) Independent Counsel, if a
majority of the Disinterested Directors so directs or there are no Disinterested
Directors, in a written opinion to the Board of Directors, a copy of which shall
be delivered to the Indemnitee; (d) the stockholders of Frontier (but only if a
majority of the Disinterested Directors determines that the issue of entitlement
to indemnification should be submitted to the stockholders for their
determination); (e) in the event that a Change in Control has occurred and the
Indemnitee so requests (in which case the Disinterested Directors shall be
deemed to have so directed), by Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to the Indemnitee; or
(f) as provided in Section 10.  In the event the determination of entitlement to
indemnification is to be made by Independent Counsel, a majority of the
Disinterested Directors shall select the Independent Counsel, but only an
Independent Counsel to which the Indemnitee does not reasonably object;
provided,  however, that if a Change in Control has occurred or there are no
Disinterested Directors, the Indemnitee shall select such Independent Counsel,
but only an Independent Counsel to which the Board of Directors does not
reasonably object.  Upon failure of the Disinterested Directors (or the
Indemnitee, in the event a Change in Control has occurred or there are no
Disinterested Directors) to select such Independent Counsel or upon objection by
the Indemnitee or Board of Directors to the selection of Independent Counsel,
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction.  The determination of the Indemnitee’s entitlement to
indemnification shall be made not later than 60 calendar days after receipt by
Frontier of the written request therefor together with the Supporting
Documentation, and unless a contrary determination is made, such indemnification
shall be paid in full not later than five calendar days after such determination
has been made, or is deemed to have been made pursuant to Section 10.  If the
person



5

 

--------------------------------------------------------------------------------

 

making such determination shall determine that the Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such partial indemnification among the
claims, issues, or matters at issue at the time of the determination.

10. Presumptions and Effect of Certain Proceedings. 

(a) Except as otherwise expressly provided in this Agreement, the Indemnitee
shall be presumed to be entitled to indemnification upon submission of a request
for indemnification together with the Supporting Documentation, and thereafter
in any determination or review of any determination, and in any suit,
arbitration or adjudication, Frontier shall have the burden of proof to overcome
that presumption, including the burden of proof that the Indemnitee has not met
the standard of conduct described above and also the burden of proof on any of
the issues which may be material to a determination that the Indemnitee is not
entitled to indemnification.  In any event, if the person or persons empowered
under Section 9 to determine entitlement to indemnification shall not have been
appointed or shall not have made a determination within 60 calendar days after
receipt by Frontier of the request therefor together with the Supporting
Documentation, the Indemnitee shall be deemed to be entitled to
indemnification.  In either case, the Indemnitee shall be entitled to such
indemnification, unless: (i) the Indemnitee misrepresented or failed to disclose
a material fact in making the request for indemnification or in the Supporting
Documentation; or (ii) such indemnification is prohibited by law, in either case
as ultimately determined by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, or, at the
Indemnitee’s sole option, arbitration as provided in Section 11.

(b) The termination of any Proceeding, or of any claim, issue, or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, adversely affect the right
of the Indemnitee to indemnification or create any presumption with respect to
any standard of conduct or belief or any other matter which might form a basis
for a determination that the Indemnitee is not entitled to indemnification.

(c) With regard to the right to indemnification for Expenses: (i) if and to the
extent that the Indemnitee has been successful on the merits or otherwise, in
whole or in part, in defense of any Proceeding; (ii) if a Proceeding was
terminated without a determination of liability on the part of the Indemnitee
with respect to any claim, issue, or matter therein or without any payments in
settlement or compromise being made by the Indemnitee with respect to a claim,
issue, or matter therein; or (iii) if and to the extent that the Indemnitee was
not a party to the Proceeding, the Indemnitee shall be deemed to be entitled to
indemnification, which entitlement shall not be defeated or diminished by any
determination which may be made pursuant to Section 9. 

(d) The Indemnitee shall be presumptively entitled to indemnification in all
respects for any act, omission, or conduct taken or occurring which (whether by
condition or otherwise) is required, authorized, or approved by any order issued
or other action by any commission or governmental body pursuant to any federal
statute or state statute regulating Frontier or any of its subsidiaries by
reason of its status as a public utility or public utility holding company or by
reason of its activities as such.  To the extent permitted by law, the
presumption shall be conclusive on all parties with respect to acts, omissions,
or conduct of the Indemnitee if he or she acted in good faith and in a manner he
or she reasonably believed to be in or not opposed to the best interests of
Frontier or its subsidiaries.  No presumption adverse to the Indemnitee shall be
drawn with respect to any act, omission, or conduct of the Indemnitee if he or
she acted in good faith and in



6

 

--------------------------------------------------------------------------------

 

a manner he or she reasonably believed to be in or not opposed to the best
interests of Frontier or its subsidiaries taken or occurring in the absence of,
or inconsistent with, any order issued or action by any commission or
governmental body.

11. Remedies of the Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses; Right to Bring Suit. 

(a) In the event that a determination is made pursuant to Section 9 that the
Indemnitee is not entitled to indemnification hereunder, or if payment is not
timely made following a determination of entitlement to indemnification pursuant
to Sections 9 or 10, or if an advancement of Expenses is not timely made
pursuant to Section 16, the Indemnitee may at any time thereafter seek an
adjudication of his or her entitlement to payment either, at the Indemnitee’s
sole option, in: (i) an appropriate court of the State of Delaware or any other
court of competent jurisdiction; or (ii) to the extent consistent with law,
arbitration to be conducted by three arbitrators (or, if the dispute involves
less than $100,000, by a single arbitrator) pursuant to the rules of the
American Arbitration Association.  Any such suit or arbitration shall be de novo
and the Indemnitee shall not be prejudiced by reason of such adverse
determination.  Frontier shall not oppose the Indemnitee’s right to seek any
such adjudication or award in arbitration. 

(b) In any suit or arbitration brought by the Indemnitee to enforce a right to
indemnification or to an advancement of Expenses hereunder, or in any suit
brought by Frontier to recover an advancement of Expenses pursuant to the terms
of an undertaking, the burden of proving that the Indemnitee is not entitled to
be indemnified, or to such advancement of expenses, under this Section 11 or
otherwise shall be on Frontier.  Neither the failure of Frontier (including the
Disinterested Directors, a committee of Disinterested Directors, Independent
Counsel, or its stockholders) to have made a determination prior to the
commencement of a suit or arbitration regarding whether indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met the
standard of conduct described above, nor an actual determination by Frontier
(including the Disinterested Directors, a committee of Disinterested Directors,
Independent Counsel, or its stockholders) that the Indemnitee has not met the
standard of conduct described above shall create a presumption that the
Indemnitee has not met the standard of conduct.  Neither a failure to make such
a determination of entitlement nor an adverse determination of entitlement to
indemnification shall be a defense of Frontier in a suit or arbitration brought
by the Indemnitee or a suit by or on behalf of Frontier relating to
indemnification or create any presumption that the indemnitee has not met the
standard of conduct described above or is otherwise not entitled to
indemnification.  In any suit brought by Frontier to recover an advancement of
Expenses pursuant to the terms of an undertaking, Frontier shall be entitled to
recover such Expenses upon a final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal that the Indemnitee
has not met the standard of conduct described above. 

(c) If a determination shall have been made or deemed to have been made,
pursuant to Sections 9 or 10, that the Indemnitee is entitled to
indemnification, Frontier shall be obligated to pay the amounts constituting
such indemnification within five calendar days after such determination has been
made or deemed to have been made, as required by Section 9, and shall be
conclusively bound by such determination, unless: (i) the Indemnitee
misrepresented or failed to disclose a material fact in making the request for
indemnification or in the Supporting Documentation; or (ii) such indemnification
is prohibited by law, in either case as ultimately determined by final judicial
decision of a court of competent jurisdiction from which there is no



7

 

--------------------------------------------------------------------------------

 

further right to appeal, or, at the Indemnitee’s sole option, arbitration as
provided in Section 11.  Notwithstanding the foregoing, Frontier may bring suit,
in an appropriate court in the State of Delaware or any other court of competent
jurisdiction, contesting the right of the Indemnitee to receive Indemnification
hereunder due to the occurrence of a circumstance described in clause (i) above
or a prohibition of law (both of which are herein referred to as a
“Disqualifying Circumstance”).  In either instance, if the Indemnitee shall
elect, at his or her sole option, that such dispute shall be determined by
arbitration (as provided in Section 19(d)(i)), the Indemnitee and Frontier shall
submit the controversy to arbitration.  In any such suit or arbitration, whether
brought by the Indemnitee or Frontier, the Indemnitee shall be entitled to
indemnification unless Frontier can satisfy the burden of proof that
indemnification is prohibited by reason of a Disqualifying Circumstance.

(d) Frontier shall be precluded from asserting in any suit or arbitration
commenced pursuant to Section 11 that the procedures and presumptions or any
other provisions of this Agreement are not valid, binding, and enforceable and
shall stipulate in any such court or before any such arbitrator or arbitrators
that Frontier is bound by all the provisions of this Agreement . 

12. Non-Exclusivity of Rights.  The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the Indemnitee may now or hereafter acquire under any
applicable law, agreement, vote of stockholders or Disinterested Directors,
provisions of a certificate or bylaws (including the Certificate of
Incorporation or Bylaws of Frontier), or otherwise.  The Indemnitee is free to
proceed under any of the rights available to him or her. 

13. Expenses to Enforce Agreement.  In the event that the Indemnitee seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, or is otherwise
involved in any adjudication or arbitration with respect to his or her rights
under this Agreement, the Indemnitee shall be entitled to recover from Frontier,
and shall be indemnified by Frontier against, any Expenses actually and
reasonably incurred by the Indemnitee in connection with such adjudication or
award in arbitration (including, but not limited to, any appellate proceedings)
if the Indemnitee prevails in such judicial adjudication or arbitration, to the
fullest extent permitted by law.  If it shall be determined in such judicial
adjudication or arbitration that the Indemnitee is entitled to receive part but
not all of the indemnification or advancement of Expenses sought, the expenses
incurred by the Indemnitee in connection with such judicial  adjudication or
arbitration shall be prorated accordingly.  In any suit brought by Frontier to
recover an advancement of Expenses pursuant to the terms of an undertaking,
Frontier shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such suit to the extent the Indemnitee has been
successful, on the merits or otherwise, in defense of such suit, to the fullest
extent permitted by law.

14. Continuation of Indemnity.  All agreements and obligations of Frontier
contained herein shall continue during the period the Indemnitee is a director,
officer, employee, agent, or trustee of Frontier or while a director, officer,
employee, agent, or trustee is serving at the request of Frontier as a director,
officer, employee, agent, or trustee of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to an
employee benefit plan, and shall continue thereafter with respect to any
possible claims based on the fact that the Indemnitee was a director, officer,
employee, agent, or trustee of Frontier or was serving at the request of
Frontier as a director, officer, employee, agent, or trustee of another
corporation or of a



8

 

--------------------------------------------------------------------------------

 

partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan.  This Agreement shall be binding upon all
successors and assigns of Frontier (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the Indemnitee’s heirs, executors, and
administrators.

15. Notification; Selection of Counsel.  Promptly after receipt by the
Indemnitee of notice of any Proceeding, the Indemnitee shall, if a request for
indemnification or an advancement of Expenses in respect thereof is to be made
against Frontier under this Agreement, notify Frontier in writing of the
commencement thereof; but the omission so to notify Frontier shall not relieve
it from any liability or obligation that it may have to the Indemnitee. 

(a)     Except as otherwise provided in Section 15(b), Frontier may, if
appropriate, assume the defense of a Proceeding, with legal counsel approved by
the Indemnitee, which approval shall not be unreasonably withheld.  With respect
to a Proceeding, Frontier may satisfy its obligations under this Agreement by
paying for single counsel for a group of indemnitees, and legal counsel may
represent both the Indemnitee and Frontier (and/or any other indemnitees
entitled to receive advancement of Expenses or indemnification from Frontier
with respect to such matter), in each case unless: (i) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between Frontier
and the Indemnitee or any other such indemnitees; or (ii) under the applicable
standards of professional conduct then prevailing, such legal counsel would have
a conflict of interest.  Any counsel retained in accordance with the preceding
sentence shall be approved by the Indemnitee (and any other such indemnitees),
by majority vote of indemnitees who are directors, president, or executive vice
presidents of Frontier, which approval shall not be unreasonably withheld.  If
Frontier has directors’ and officers’ insurance, or other insurance, with a
panel counsel requirement that may cover the matter for which advancement of
Expenses or indemnification is sought, then such counsel shall be selected from
among the panel counsel or other counsel approved by the insurers, unless
Frontier waives such requirement in writing. 

(b)     In any Proceeding brought by or in the right of Frontier to procure a
judgment in its favor, the Indemnitee (and/or any other indemnitees entitled to
receive advancement of Expenses or indemnification from Frontier with respect to
such matter) shall be entitled to select single counsel of their choice to
represent such group of indemnitees, and such counsel shall represent the group
of indemnitees unless: (i) the Indemnitee or another indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Indemnitee or any other such indemnitees; or (ii) under the applicable standards
of professional conduct then prevailing, such legal counsel would have a
conflict of interest.  Counsel for the group of indemnitees shall be selected
and approved by majority vote of the indemnitees who are directors, president,
or executive vice presidents of Frontier, which approval shall not be
unreasonably withheld.  If Frontier has directors’ and officers’ insurance, or
other insurance, with a panel counsel requirement that may cover the matter for
which advancement of Expenses or indemnification is sought, then such counsel
shall be selected from among the panel counsel or other counsel approved by the
insurers, unless Frontier waives such requirement in writing.  Frontier shall
not be entitled to assume the defense of any Proceeding brought by or in the
right of Frontier to procure a judgment in its favor. 

(c)     Notwithstanding any other provision of this Agreement, the Indemnitee
shall have the right to employ the Indemnitee’s own counsel in any Proceeding,
but, except as set forth in Sections 15(a) or 15(b) hereof, the fees and
expenses of such counsel shall be at the expense of the



9

 

--------------------------------------------------------------------------------

 

Indemnitee unless: (i) there is a conflict of interest as described above; or
(ii) the employment of counsel by the Indemnitee has been authorized by
Frontier. 

(d)     Notwithstanding any other provision of this Agreement, Frontier shall
not be liable to indemnify the Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without Frontier’s written
consent.  Frontier shall not settle any Proceeding in any manner that would
impose any penalty or limitation on or disclosure obligation with respect to the
Indemnitee without the Indemnitee’s written consent, or that would directly or
indirectly constitute or impose any admission or acknowledgment of fault or
culpability with respect to the Indemnitee without the Indemnitee’s written
consent.  Neither Frontier nor the Indemnitee shall unreasonably withhold its
consent to any proposed settlement.

16. Advancement of Expenses.  All Expenses incurred by the Indemnitee in
defending any Proceeding described in Section 4 or 5 shall be paid by Frontier
in advance of the final disposition of such Proceeding at the request of the
Indemnitee.  To receive an advancement of Expenses under this Agreement, the
Indemnitee shall submit a written request to the Chief Executive Officer or the
Secretary of Frontier.  Such request shall reasonably evidence the Expenses
incurred or about to be incurred by the Indemnitee and, if required by law at
the time of such advancement, shall include or be accompanied by an undertaking
by or on behalf of the Indemnitee to repay the amounts advanced if it shall
ultimately be determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that the Indemnitee
is not entitled to be indemnified for such Expenses by Frontier as provided by
this Agreement or otherwise.  The Indemnitee’s undertaking to repay any such
amounts is not required to be secured.  Each such advancement of Expenses shall
be made within 20 calendar days after receipt by Frontier of such written
request.  The Indemnitee’s entitlement to Expenses under this Agreement shall
include those incurred in connection with any action, suit, or proceeding by the
Indemnitee seeking an adjudication or award in arbitration pursuant to
Section 11 of this Agreement (including the enforcement of this provision) to
the extent the court or arbitrator shall determine that the Indemnitee is
entitled to an advancement of Expenses hereunder.

17. Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not by themselves invalid, illegal, or unenforceable)
shall not in any way be affected or impaired thereby; and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not themselves
invalid, illegal, or unenforceable) shall be construed so as to give effect to
the intent of the parties that Frontier provide protection to the Indemnitee to
the fullest enforceable extent.

18. Headings; References; Pronouns.  The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction
thereof.  References herein to section numbers are to sections of this
Agreement.  All pronouns and any variations thereof shall be deemed to refer to
the singular or plural as appropriate.



10

 

--------------------------------------------------------------------------------

 

19. Other Provisions.

(a)     This Agreement and all disputes or controversies arising out of or
related to this Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without regard to the laws of
any other jurisdiction that might be applied because of conflicts of laws
principles of the State of Delaware.

(b)     Notwithstanding any other provision of this Agreement, in the event that
the Indemnitee elects, as an alternative to the procedures specified in this
Agreement, to follow one of the procedures authorized by applicable corporate
law or statute to enforce his or her rights under this Agreement and notifies
Frontier of his or her election, Frontier agrees to follow the procedure so
elected by the Indemnitee.  If in accordance with the preceding sentence, the
procedure therefor contemplated herein or the procedure elected by the
Indemnitee in any specific circumstances (or such election by the Indemnitee)
shall be invalid or ineffective in bringing about a valid and binding
determination of the entitlement of the Indemnitee to indemnification or
advancement of Expenses under this Agreement, the most nearly comparable
procedure authorized by applicable corporate law or statute shall be followed by
Frontier  and the Indemnitee.

(c)     Frontier may create a trust fund, grant a security interest or use other
means (including, without limitation, a letter of credit, surety bonds and/or
other similar arrangements) to ensure the payment of such amounts as may be
necessary to effect indemnification or advancement of Expenses pursuant to this
Agreement.

(d)     This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

(e)     This Agreement shall not be deemed an employment contract between
Frontier and any Indemnitee who is an officer of Frontier, and, if the
Indemnitee is an officer of Frontier, the Indemnitee specifically acknowledges
that the Indemnitee may be discharged at any time for any reason, with or
without cause, and with or without severance compensation, except as may be
otherwise provided in a separate written contract between the Indemnitee and
Frontier.

(f)     In the event of payment under this Agreement, Frontier shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable Frontier effectively to bring suit to enforce such
rights.

(g)     This Agreement may not be amended, modified, or supplemented in any
manner, whether by course of conduct or otherwise, except by an instrument in
writing specifically designated as an amendment hereto, signed on behalf of each
party.  No failure or delay of either party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, shall preclude any other
or further exercise thereof or the exercise of any other right or power.

11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Frontier and the Indemnitee have caused this Agreement to be
executed as of the date first written above.

FRONTIER COMMUNICATIONS CORPORATION


By:_________
       Name: 
       Title:   

                  

_____________________________________________________________________________________________
Indemnitee

﻿

﻿



Signature Page to Indemnification Agreement

--------------------------------------------------------------------------------